DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The applicant’s amended claim(s) which focused on various and most specifically “(three) X devices interactions/mountings and disengagement of such devices” and including the “sound delivery tube one earphone support” have been further considered and rejected over new ground of rejections and the examiner appreciated the interview with applicant and explanation of features which further disclose the inventive concept. 

	Please, such claim(s) as amended is merely refer to “positioning an ear device to a support element while said support is mounted on a mount via a tube”, such broad claim(s) language merely refer to mounting arrangement of three devices as mentioned and well known in the art. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-7, 10-13 is/are rejected under 35 U.S.C. 102a (1) as being anticipated by Thompson et al. (W0 2008/112444 A1).

Claim 1, the prior art disclose of a method of positioning an earphone support on an earphone device, comprising: positioning a sound emitting region of the earphone device against an inner mounting surface of the earphone support (fig.5-6 (40 vs 10); fig.17 (40/10); page 13 col.7-20); while a surface of a sound delivery tube of a main body of the earphone support is positioned on a surface of a support mount (fig.5-6 (16 vs 28); fig.17; page 10 col.25-35) ; and separating the surface of the sound delivery tube of the main body of the earphone support from the surface of the support mount by performing a separating motion, wherein the separating motion comprises moving the earphone device and earphone support in a first direction and tilting the earphone device (fig.5 (40/10/28); page 13 col.5-35; page 18 line 10-30).  

2. (Original): The method of claim 1, wherein positioning the sound emitting region of the earphone device against the inner mounting surface of the earphone support comprises: positioning the earphone device between the inner mounting surface and an inner surface of a supporting element of the earphone 
  
3. (Original): The method of claim 2, wherein the supporting element and the inner mounting surface are configured to apply a holding force to the earphone device (fig.17 (40/13/24)).  

4. (Original): The method of claim 1, wherein positioning the sound emitting region of the earphone device against the inner mounting surface of the earphone support comprises applying a twisting motion or a rolling motion to the earphone device (fig.17 (40/13/24); page 13 col.5 -20).  

5. (Original): The method of claim 4, wherein the separating motion further comprises applying a twisting motion or a rolling motion to the earphone device and the earphone support (fig.5 & 17 (40/13/24); page 13 col.5 -20).  




7. (Original): The method of claim 1, wherein a retaining force is generated between the surface of a main body of the earphone support and the surface of the support mount when the earphone support is positioned on the surface of the support mount (fig.5-6 (16/28); page 13 line 10-30).

10. (Currently Amended): A method of positioning an earphone support on an earphone device, comprising: positioning a sound emitting region of the earphone device against an inner mounting surface of the earphone support (fig.5-6 (40 vs 10); fig.17 (40/10); page 13 col.7-20), wherein while positioning the earphone device against the inner mounting surface of the earphone support: a surface of a sound delivery tube of a main body of the earphone support is positioned on a surface of a support mount (fig.5-6 (16 vs 28); fig.17; page 10 col.25-35); and an external region of the earphone device is positioned against a surface of a supporting element of the earphone support, such that, when the supporting element is positioned against the external region of the earphone device, the of the sound delivery tube of a main body of the earphone support (fig.5-6 (40/42); page 13 line 5-20); and separating the surface of the sound delivery tube of the main body of the earphone support from the surface of the support mount by performing a separating motion, wherein the separating motion comprises moving the earphone device and earphone support in a first direction and tilting the earphone device (fig.5 (40/10/28); page 13 col.5-35; page 18 line 10-30).  

11. (Original): The method of claim 10, wherein positioning the sound emitting region of the earphone device against the inner mounting surface of the earphone support comprises applying a twisting motion or a rolling motion to the earphone device (fig.17 (40/13/24); page 13 col.5 -20).  
12. (Original): The method of claim 11, wherein the separating motion further comprises applying a twisting motion or a rolling motion to the earphone device and the earphone support (fig.17 (40/13/24); page 13 col.5 -20).  
.  
13. (Currently Amended): The method of claim 10, wherein a retaining force is generated between the surface of the sound delivery tube of a main body of the earphone support and the surface of the support mount when the earphone .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-9, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (W0 2008/112444 A1) and Lo et al. (US 2020/0084532 A1).

Claim 8, the method of claim 1, but the art never specify as further comprising generating a retention force by a magnetic field generating device when the earphone support is positioned on a surface of a support mount. 

	But it shall be noted such aspect of having a retention force being generated by a magnetic field generating device when the earphone support is positioned on a surface of a support mount (par [44]). Thus, one of the ordinary skills in the art could have modified he art by adding the generating a retention force by a magnetic field generating device when the earphone support is 

 	Claim 9, the method of claim 1, further comprising: generating a magnetic field by a magnetic field generating device while the earphone support is positioned on or over a surface of a support mount; and halting the generation of the magnetic field by the magnetic field generating device.  

	But the art disclose of the general concept of generating a magnetic field by a magnetic field generating device while the earphone support is positioned on or over a surface of a support mount; and halting the generation of the magnetic field by the magnetic field generating device (par [41, 44-45]). Thus, one of the ordinary skills in the art could have modified the art by implementing such generating a magnetic field by a magnetic field generating device while the earphone support is positioned on or over a surface of a support mount; and halting the generation of the magnetic field by the magnetic field generating device so as to enable magnetic engagement or disengagement via magnetic strength. 

. 
   
Claim(s) 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (W0 2008/112444 A1) and Song et al. (US 2019/0069066 A1).

15. (Currently Amended): A method of positioning an earphone support on an earphone device, comprising: positioning a sound emitting region of the earphone device against an inner mounting surface of the earphone support (fig.5-6 (40 vs 10); fig.17 (40/10); page 13 col.7-20), wherein the earphone support includes a surface of a sound delivery tube of a main body that is positioned on a surface of a support mount (fig.5-6 (16 vs 28); fig.17; page 10 col.25-35).

But the art never specify of having a first magnetic element in the earphone support is magnetically coupled to a second magnetic element disposed in the support mount. But the general concept of having  a first magnetic element in the earphone support is magnetically coupled to a second magnetic element disposed in the support mount (fig.3; par [7]). Thus, one of the ordinary skills in the art could have modified the art by adding the noted first magnetic element in the 

	The art further disclose of separating the surface of the sound delivery tube of the main body of the earphone support from the surface of the support mount by performing a separating motion, wherein the separating motion comprises: applying a separating force to the earphone device and earphone support (fig.5 (40/10/28); page 13 col.5-35; page 18 line 10-30).  

Thus, the combined teaching of the art would have disclose of such concept as a magnitude of the separating force is configured to cause the first magnetic element to move a distance from the second magnetic element (fig.5-6 (1/6) & fig.13-14; par [7, 43-44]).  

16. (Original): The method of claim 15, wherein positioning the sound emitting region of the earphone device against the inner mounting surface of the earphone support comprises applying a twisting motion or a rolling motion to the earphone device (fig.17 (40/13/24); page 13 col.5 -20).  



18. (Currently Amended): The method of claim 15, wherein a retaining force is generated between the surface of the sound delivery tube of [[a]] the main body of the earphone support and the surface of the support mount when earphone support is positioned on the surface of the support mount (fig.5-6 (16/28); page 13 line 10-30).
  
19. (Original): The method of claim 15, wherein positioning the sound emitting region of the earphone device against the inner mounting surface of the earphone support comprises: positioning the earphone device between the inner mounting surface and an inner surface of a supporting element of the earphone support that is coupled to the main body (fig.5-6 (16/28); page 13 line 10-30).  

20. (Original): The method of claim 19, wherein the supporting element and the inner mounting surface are configured to apply a holding force to the earphone device (fig.5-6 (16/28); page 13 line 10-30).   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISLER PAUL whose telephone number is (571)270-1187.  The examiner can normally be reached on 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Chin, Vivian can be reached on (571) 270-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DISLER PAUL/Primary Examiner, Art Unit 2654